DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

October 12, 2017

FROM:

Brian Neale, Director
Center for Medicaid and CHIP Services

SUBJECT:

Reminder: Annual Reassignments for Certain Low-Income Subsidy Eligible
Individuals

Background
Each year, the Centers for Medicare & Medicaid Services (CMS) processes reassignments for certain
low-income subsidy (LIS)-eligible individuals. This Bulletin provides an update on the next steps in
the process to ensure that States understand their role in ensuring that dual eligible beneficiaries have
timely, affordable, and comprehensive coverage under the Medicare Part D prescription drug benefit.
CMS performs the following tasks to reassign LIS-eligible beneficiaries:
•
•
•
•
•

Identifies beneficiaries whose LIS eligibility will continue in 2018;
Identifies which plans in each prescription drug plan (PDP) region have a 2018 premium at
or below the LIS benchmark for that region (or have volunteered to waive a de minimis
amount above the benchmark);
Identifies non-renewing PDPs and Medicare Advantage (MA) plans;
Confirms that beneficiaries are assigned to plans in their region of residence, based on State
Medicare Modernization Act (MMA) files; and
Determines which individuals are subject to reassignment. In general, we reassign only full
subsidy individuals who have not chosen a plan on their own in the past. In the case of plan
non-renewals, we reassign all individuals with full or partial subsidies.

For your information, detailed guidance and additional information can be found in following
documents:
•

•
•

Section 40.1.5 of Chapter 3 (Eligibility, Enrollment, and Disenrollment) of the Medicare
Prescription Drug Benefit Manual
Section 40.1.8 of Chapter 2 (Enrollment and Disenrollment) of the Medicare Managed
Care Manual
Guidance will be available on memorandum dated September 26, 2017, 2018
Reassignment of Low-Income Subsidy Beneficiaries in Prescription Drug Plans
Guidance will be available on memorandum dated September 26, 2017, 2018
Reassignment of Low-Income Subsidy Beneficiaries in Terminating Medicare Advantage
Plans and Medicare Advantage Plans Reducing their Service Areas

CMCS Informational Bulletin– Page 2

CMS Notifications to Beneficiaries

As provided in Chapter 3 of the Medicare Prescription Drug Benefit Manual, section 40.1.5 - E,
PDPs that are losing enrollees to a different PDP sponsor due to the annual reassignment process
have two options for meeting the requirement to provide current enrollees with the annual notice
of change (ANOC):
•
•

Mail the standard ANOC by September 30, 2017; or
Mail the alternative ANOC (see Exhibit 30, Optional Notice for “Losing Plan” to LIS
Beneficiaries Re-Assigned to a Different PDP Sponsor (in lieu of Annual Notice of
Change) in Chapter 3) by November 7, 2017. This option applies only to those PDP
sponsors that are losing enrollees to a different PDP sponsor due to the annual
reassignment process this year and have chosen to send the alternative ANOC document.

In addition, CMS will mail the following notices to affected beneficiaries:
•

PDP Reassignment Notice: In late October 2017, CMS will mail blue notices to all LIS
beneficiaries who will be reassigned to a new PDP because the plan into which they were
previously auto-enrolled will have a premium above the regional LIS benchmark or their
current PDP is terminating.

•

MA Reassignment Notice: Also in late October 2017, CMS will mail blue notices to all LIS
beneficiaries enrolled in an MA plan that is terminating or has a service area reduction.
These individuals will be assigned to PDPs.
Unless individuals make an election on their own, they will be automatically assigned to the
plan identified in the notice with a January 1, 2018 effective date. To assist LIS beneficiaries
in making an election, both of these blue reassignment notices will include a list of locally
available plans that have no premium liability for people eligible for the full premium
subsidy in 2018. Beneficiaries can use this information to compare their plan options. Except
in plan termination situations, the notice also will inform them of the new monthly premium
amount, if they stay in their current Part D plan.

•

Choosers Notice: In early November, CMS will mail tan notices to LIS beneficiaries who
are in a PDP in which they will have a premium liability, but are not being reassigned by
CMS because they actively chose their current plan. CMS refers to these beneficiaries as
“choosers.” Like the blue reassignment notice, the tan “choosers” notice will inform them of
the new monthly premium amount for which they will be liable if they stay in their current
PDP and include a list of PDPs that have no premium liability for people eligible for the full
premium subsidy in 2018.

•

Affordable Care Act (ACA) Formulary Notice: In December, CMS will mail a second
blue notice to all LIS beneficiaries who will be reassigned to a new PDP. This includes those
reassigned in the PDP and MA reassignments processes referenced above. This second
notice will identify which drugs in their current drug regimen are covered in the 2018 plan to
which they are being reassigned, and how to request an exception to obtain a drug that is not
included in the plan’s formulary.

CMCS Informational Bulletin– Page 3
CMS has created a guide to 2017/2018 mailings sent to consumers from CMS, the Social Security
Administration, and plans. This guide summarizes each notice’s message, explains when it will be
sent, and includes the color of the paper on which the notice is printed. This guide is available on our
Limited Income and Resources webpage.
The model beneficiary letters are also posted on this webpage (in the “LIS Notices and Mailings”
section) as they become available.
State Notification
During the week of October 15, 2017, CMS will send two files, if applicable, to each State. The first
will list the LIS-eligible individuals in their State who will receive a blue PDP reassignment letter
and the second file will list the LIS-eligible individuals who will receive a blue MA reassignment
letter. Customer service representatives at 1-800-MEDICARE will be prepared to answer questions
about the reassignment process and about beneficiaries’ full range of options. In addition, plan
information will be available at Medicare.gov.

The reassignment files that CMS sends to States contains a list of full duals, partial duals,
Supplemental Security Income (SSI)-only eligible individuals, and approved LIS applicants
residing in their State who will be receiving blue notices from CMS informing them that they
will be reassigned. Individuals that a State Pharmaceutical Assistance Program (SPAP) has
requested CMS to carve-out of the reassignment process, under the SPAP’s authority to enroll on
behalf of its members, will not be included in this file. This exclusion will ensure that such
beneficiaries are reassigned only once. These reassignments will subsequently appear on the
State’s normal MMA response file starting on or after October 15, 2017. See the attachment for
the State reassignment file layout.
Thank you for your continued assistance with our efforts to ensure that low-income Medicare
beneficiaries, including dual eligibles, maintain affordable and comprehensive coverage under the
Medicare Part D prescription drug benefit. If you have specific questions about any of this
information, please contact Steve Ludwig at Stephen.Ludwig@cms.hhs.gov or Nicole Gordon at
Nicole.Gordon@cms.hhs.gov.

CMCS Informational Bulletin– Page 4

ATTACHMENT – STATE REASSIGNMENT FILE LAYOUT
Exchange Name: SRA (State Response)
(where “x” can be “H” for header and “T” for trailer)
Reassignment State Response Files - Header Record
Data Field

Length

Format

Valid Values

Header Code

8

1

Position
… 8

CHAR

Sending Entity

8

9

… 16

CHAR

File Creation Date

8

17

… 24

CHAR

File Control Number
Filler

9
767

25
34

… 33
… 800

CHAR
CHAR

‘SRA’ for re-assign state
notification file.
‘CMS ’
(CMS + 5 spaces)
CCYYMMDD
Date file was created.
Spaces
Spaces

Data Field

Length

Format

Valid Values

Record Type

3

1

…

3

CHAR

‘DTL’

Beneficiary’s Health Insurance
Claim
Beneficiary’s SSN

12

4

…

15

CHAR

9

16

…

24

CHAR

Representative Payee Name

44

25

…

68

CHAR

Beneficiary’s First Name

12

69

…

80

CHAR

Beneficiary’s Middle Name

1

81

…

81

CHAR

Beneficiary’s Last Name

28

82

…

109

CHAR

Beneficiary’s Address Line 1

40

110

…

149

CHAR

Beneficiary’s Address Line 2

40

150

…

189

CHAR

Beneficiary’s Address Line 3

40

190

…

229

CHAR

Beneficiary’s Address Line 4

40

230

…

269

CHAR

Beneficiary’s Address Line 5

40

270

…

309

CHAR

Beneficiary’s Address Line 6

40

310

…

349

CHAR

Beneficiary’s City

26

350

…

375

CHAR

Filled with the Address, if
available.
Filled with the Address, if
available.
Filled with the Address, if
available.
Filled with the Address, if
available.
Filled with the Address, if
available.
Filled with the City

Filler

1

376

…

376

CHAR

Spaces

Beneficiary’s State

2

377

…

378

CHAR

Filled with the State Code

Filler

1

379

…

379

CHAR

Spaces

Beneficiary’s Zip Code

10

380

…

389

CHAR

Filled with the Zip Code

Beneficiary’s Next Year’s
Organization Marketing Name
Beneficiary’s Next Year’s Plan
Name

50

390

…

439

CHAR

50

440

…

489

CHAR

Position

Filled with Spaces if the SSN is
not present.

Last name starts in position 83
if a middle initial is present.
Last names that exceed the
length will have the last
characters dropped.
Filled with the Address

CMCS Informational Bulletin– Page 5
Data Field

Length

Position

Format

Valid Values

Beneficiary’s Next Year’s Plan
Member Services Toll-Free Number
Beneficiary’s Next Year’s Plan Web
Address
Beneficiary’s LIS Subsidy CoPayment Category

18

490

…

507

CHAR

50

508

…

557

CHAR

1

558

…

558

CHAR

Beneficiary’s Next Year’s Assign
Effective Date
Beneficiary’s Part D Premium
Subsidy Percentage
Beneficiary’s PDP Region ID Code

8

559

…

566

NUMERIC

1 - high co-pay
2 - low co-pay
3 - no co-pay
4 - 15%
CCYYMMDD

3

567

…

569

CHAR

‘100’, ‘075’, ‘050’, or ‘025’

2

570

…

571

NUMERIC

Beneficiary’s Current Year’s
Organization Name
Beneficiary’s Current Year’s Plan
Name
Beneficiary’s Current Year’s Plan
Member Services Toll-Free Number
Beneficiary’s Current Year’s Plan
Premium Liability
Filler

50

572

…

621

CHAR

50

622

…

671

CHAR

18

672

…

689

CHAR

6

690

…

695

DECIMAL

8

696

…

703

NUMERIC

Beneficiary’s Next Year’s Contract
Number
Beneficiary’s Next Year’s PBP
Number
Beneficiary’s Current Year’s
Contract Number
Beneficiary’s Current Year’s PBP
Number
Beneficiary’s Next Year’s Plan
Premium Liability

5

704

…

708

CHAR

3

709

…

711

CHAR

5

712

…

716

CHAR

3

717

…

719

CHAR

6

720

…

725

DECIMAL

Filler

75

726

…

800

CHAR

Zero

Used when the premium is
increasing, decreasing, or
remaining the same amount that
is above the benchmark for the
following year.
Contains next year’s premium
for the current plan.
Spaces

CMCS Informational Bulletin– Page 6

Reassignment State Response Files - Trailer Record
Data Field

Length

Position

Format

Valid Values

Trailer Code

8

1

… 8

CHAR

Sending Entity

8

9

… 16

CHAR

File Creation Date

8

17

… 24

CHAR

File Control Number
Record Count

9
9

25
34

… 33
… 42

CHAR
NUMERIC

‘TRL’ for re-assign state
notification file.
‘CMS ’
(CMS + 5 spaces)
CCYYMMDD
Date file was created.
Spaces
Right justified.

CHAR

Count = Number of detail
records.
Spaces

Filler

758

43

… 800

